DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse Group II including claims 17-22 in the reply filed on 03/02/2022 is acknowledged. 
The Applicant's arguments regarding the restriction requirement have been fully considered but they are not persuasive because this application is a 371 of PCT/EP2018/053271 02/09/2018, and the Applicant is noted that the applicant should traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. In this case, Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of “a cutting station for producing corrugated cardboard blanks with at least one shape-unrelated, variable cutting tool, wherein the cutting tool is laser or plasma cutter”, this technical feature was known by Ben-David et al.  (US 20150148940 A1). 
Claims 1-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted 01/19/2022, 09/23/2021, 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, sensor unit, control unit, planning unit in claim 17 must be shown or the feature(s) canceled from the claim(s).  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Regarding claim 17, claim limitation “at least one planning unit which plans a position of the blanks” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “planning unit” coupled with functional language “plans a position of the blanks” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder “unit” is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 17 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	Paragraph 0050 of the specification states: “a planning unit plans the position of the blanks in the material web in a planning step.  The planning unit transmits the information to the control unit, which controls the cutting tools and, if necessary, the waste removal elements and transportation devices based on the data of the planning unit.  Optionally, the control unit and the planning unit form one unit.”. However, the specification does not discuss or explain what structure is capable of performing the function. For examination purposes, a/the planning unit is construed as anything that is configured to transmit/receive information to the controller.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Regarding claims 17, claim limitation “feeding device for feeding a material web of corrugated cardboard” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “for feeding” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. “device” is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 17 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: in paragraph 0126 cited: “the feeding device is a corrugated cardboard 

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  

Regarding claim 17, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. In this case, claim is intended to claim “at least one planning unit which plans a position of the blanks”, Paragraph 0050 of the specification states: “a planning unit plans the position of the blanks in the material web in a planning step.  The planning unit transmits the information to the control unit, which controls the cutting tools and, if necessary, the waste removal elements and transportation devices based on the data of the planning unit.  Optionally, the control unit and the planning unit form one unit”, however, the specification does not provide a disclosure of the computer and algorithm in sufficient detail (e.g., the necessary steps and/or flowcharts) to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function. For more information regarding the written description requirement, see MPEP § 2161.01- § 2163.07(b). In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). For examination purposes, a/the planning unit is construed as anything that is configured to transmit/receive information to the controller.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 17, claim(s) is intended to claim “at least one planning unit which plans a position of the blanks”, as written, one skilled in the art would not be reasonably apprised of the metes and bounds of the claim. In this case, claim is intended to claim “at least one planning unit which plans a position of the blanks”, Paragraph 0050 of the specification states: “a planning unit plans the position of the blanks in the material web in a planning step.  The planning unit transmits the information to the control unit, which controls the cutting tools and, if necessary, the waste removal elements and transportation devices based on the data of the planning unit.  Optionally, the control unit and the planning unit form one unit”, however, the specification does not provide a disclosure of the computer and algorithm in sufficient detail (e.g., the necessary steps and/or flowcharts) to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function. For more information regarding the written description requirement, see MPEP § 2161.01- § 2163.07(b). In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). For examination purposes, a/the planning unit is construed as anything that is configured to transmit/receive information to the controller.
Regarding claims 17 and 18, the terms "at least one shape-unrelated, variable cutting tool, the shape-unrelated, variable cutting tool, a plurality of shape-unrelated, variable cutting tools, the plurality of cutting tools" are not definite. Claims alternate between reciting at least one shape-unrelated, variable cutting tool, the shape-unrelated, variable cutting tool, a plurality of shape-unrelated, variable cutting tools, the plurality of cutting tools such that it is not clear whether at least one shape-unrelated, variable cutting tool, the shape-unrelated, variable cutting tool, a plurality of shape-unrelated, variable cutting tools, and/or the plurality of cutting tools is intended to be claimed. In particular, it is unclear whether or not at least one shape-unrelated, variable cutting tool is the same as the shape-unrelated, variable cutting tool and a plurality of shape-unrelated, variable cutting tools are the same the plurality of cutting tools, and whether or not the at least one shape-unrelated, variable cutting tool, and/or the shape-unrelated, variable cutting tool belongs to a plurality of shape-unrelated, variable cutting tools and/or the plurality of cutting tools.

 Regarding claim 18, the terms "and/or" are not definite. In particular, it is unclear if the plurality of cutting tools positioned one behind another in a running direction of the 
material web or in pairs next to each other or a combination thereof is intended to be claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150148940 A1 to Ben- David et al. (“Ben-David”), in view of US 20070193910 A1 to Ernst (“Ernst”). 

Regarding claim 17, David-Ben discloses, a device for producing blanks from corrugated cardboard (see cardboard-processing system 100b in Fig. 1b), comprising:
a feeding device (see feeder 120 with conveyor 128) for feeding a material of corrugated cardboard (see Fig. 1b with arrow 150 represents the flow-direction of cardboard items being passed through the cardboard-processing system);
a first cutting station (see cutting station with die rule and counter-die 122) having at least one shape-unrelated, variable cutting tool, wherein the shape-unrelated, variable cutting tool is a laser or a plasma cutter and the device has no shape- related stamping tool (disclosed in para 0103 “The one or more die rules and counter dies 122 may include: a steel-rule die industry, and/or surface-adhesive-rule technology (SART), laser-beam industry, a combination of these, as well as others”);
wherein the first cutting station (122) comprises:
at least one sensor unit (see sensors in para 0105) and at least one control unit (see controller 130) connected to the sensor unit, the sensor unit having a sensor for detecting a position of synchronization marks (see Fig. 2a) and the control unit being a controller of the cutting tool (disclosed in para 0105 “The controller 130 may obtain inputs from different sensors along the cardboard-processing system 100b, and accordingly send commands to one or more modules.  A few non-limiting examples of the types of commands that the controller 130 may send to a module include commands to: adjust the velocity of the conveyor, start/stop operation, hold/release cardboard, forward/reverse the cardboard feed, accelerate/decelerate movement; as well as a combination of two or more of these commands and/or other commands.  In some embodiments, the controller may obtain information from an operator and/or relevant computer files and job descriptions.  Computer files can supported in a variety of formats and a few non-limiting examples include DXF and PDF”),
at least one planning unit (see modules in para 0105) which plans a position of the blanks in the material web (disclosed in para 0105);
at least one transport device (see conveyor 128) by which the material is transported in (see Fig. 1b); and
at least one waste disposal device having no web guiding elements (disclosed in para 0029 “The waste of the cardboard (areas between the sections and joints) may be coupled to the vacuum chamber surface while the pre-treated cardboard is been transferred by the peeler along and/or away from the surface of the vacuum chamber.  Advantageously disconnecting and thus sorting the waste from the sections”).
	However, Ben-David does not explicitly disclose, the material is the web material that is fed by the web material feeding device.
	Nonetheless Ernst teaches, a device for producing blanks from corrugated cardboard (see an apparatus for producing corrugated paperboard in Figs. 1-4), comprising:
a feeding device (see Figs. 2 and 3 with the conveying belts) for feeding a material web of corrugated cardboard (disclosed in para 0047 “The web is then routed from the short cross-cutter 23 to the scoring and cutting machine 24”);
	It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to  modify the feeding device for feeding a material web of corrugated cardboard as taught/suggested by Ernst in order to obtain a corrugated cardboard production plant for producing a corrugated cardboard web as seen in Figs. 1-3 of Ernst.

Regarding claim 18, David-Ben discloses, wherein a plurality of shape- unrelated, variable cutting tools (see die rule and counter-die 122 and laser 124) are arranged in the first cutting station (see Fig. 1b), the plurality of cutting tools positioned one behind another in a running direction of the material web and/or in pairs next to each other (see Fig. 1b).

Regarding claim 19, Ernst teaches, wherein the feeding device is a corrugated cardboard production plant for producing a corrugated cardboard web (see Figs. 2-3).

Regarding claim 20, David-Ben discloses, wherein the device further comprises a first waste removal station (disclosed in para 0029 “The waste of the cardboard (areas between the sections and joints) may be coupled to the vacuum chamber surface while the pre-treated cardboard is been transferred by the peeler along and/or away from the surface of the vacuum chamber.  Advantageously disconnecting and thus sorting the waste from the sections”), a second cutting station (see laser 124) and at least one transportation unit for the blanks (see stacker 126).

Regarding claim 21, David-Ben discloses, wherein the transportation unit (126) is a robotic system or a ball-chain conveyor, the robotic system optionally connected to the control unit (see FIGS. 13a, 13b, 13c, 13d and 13e).

Regarding claim 22, David-Ben discloses, wherein the waste removal station has surface-acting waste removal elements, including compressed air beams, brushes or vacuum belts, or locally acting waste removal elements, including air nozzles or movable pushers, or a combination of different waste removal elements (disclosed in para 0029 “The waste of the cardboard (areas between the sections and joints) may be coupled to the vacuum chamber surface while the pre-treated cardboard is been transferred by the peeler along and/or away from the surface of the vacuum chamber.  Advantageously disconnecting and thus sorting the waste from the sections”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761       

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761